   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 IMMUNOMEDICS, INC., BEHZAD                          )   CLASS ACTION
 AGHAZADEH, BARBARA DUNCAN,                          )
 ROBERT AZELBY, PETER BARTON                         )
 HUTT, CHARLES BAUM, KHALID                          )
 ISLAM, SCOTT CANUTE, GILEAD                         )
 SCIENCES, INC., and MAUI MERGER                     )
 SUB, INC.,                                          )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 13, 2020

(the “Proposed Transaction”), pursuant to which Immunomedics, Inc. (“Immunomedics” or the

“Company”) will be acquired by Gilead Sciences, Inc. (“Parent”) and Maui Merger Sub, Inc.

(“Merger Sub,” and together with Parent, “Gilead”).

       2.      On September 13, 2020, Immunomedics’ Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Gilead. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of Immunomedics’ outstanding
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 2 of 13 PageID #: 2




common stock for $88.00 in cash per share. The Tender Offer is set to expire on October 22, 2020.

       3.      On September 24, 2020, defendants filed a Solicitation/Recommendation

Statement (the “Solicitation Statement”) with the United States Securities and Exchange

Commission (“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Immunomedics common stock.




                                                  2
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 3 of 13 PageID #: 3




       9.      Defendant Immunomedics is a Delaware corporation and maintains its principal

executive offices at 300 The American Road, Morris Plains, New Jersey 07950. Immunomedics’

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “IMMU.”

       10.     Defendant Bezhad Aghazadeh is Chairman of the Board of the Company.

       11.     Defendant Barbara Duncan is a director of the Company.

       12.     Defendant Robert Azelby is a director of the Company.

       13.     Defendant Peter Barton Hutt is a director of the Company.

       14.     Defendant Charles Baum is a director of the Company.

       15.     Defendant Khalid Islam is a director of the Company.

       16.     Defendant Scott Canute is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       19.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Immunomedics (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of

September 9, 2020, there were approximately 231,156,742 shares of Immunomedics common

stock outstanding, held by hundreds, if not thousands, of individuals and entities scattered




                                                  3
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 4 of 13 PageID #: 4




throughout the country.

        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Immunomedics is a leader in next-generation antibody-drug conjugate (“ADC”)

technology, committed to helping people with hard-to-treat cancers.

        28.     The Company’s proprietary ADC platform centers on using a novel linker that does

not require an enzyme to release the payload to deliver an active drug inside the tumor cell and the




                                                 4
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 5 of 13 PageID #: 5




tumor microenvironment, thereby producing a bystander effect.

         29.    Trodelvy, the Company’s lead ADC, is the first ADC the FDA has approved for

the treatment of people with metastatic triple-negative breast cancer and is also the first FDA-

approved anti-Trop-2 ADC.

         30.    On September 13, 2020, Immunomedics’ Board caused the Company to enter into

the Merger Agreement with Gilead.

         31.    Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Immunomedics’ outstanding common stock for $88.00 in cash per

share.

         32.    According to the press release announcing the Proposed Transaction:

         Gilead Sciences, Inc. (Nasdaq: GILD) and Immunomedics (Nasdaq: IMMU)
         announced today that the companies have entered into a definitive agreement
         pursuant to which Gilead will acquire Immunomedics for $88.00 per share in cash.
         The transaction, which values Immunomedics at approximately $21 billion, was
         unanimously approved by both the Gilead and Immunomedics Boards of Directors
         and is anticipated to close during the fourth quarter of 2020. . . .

         Transaction Terms and Financing

         Under the terms of the merger agreement, a wholly-owned subsidiary of Gilead will
         promptly commence a tender offer to acquire all of the outstanding shares of
         Immunomedics’ common stock. The $88.00 per share acquisition price represents
         a 108 percent premium to Immunomedics’ closing price on September 11, 2020.
         Following successful completion of the tender offer, Gilead will acquire all
         remaining shares not tendered in the offer through a second step merger at the same
         price as the tender offer.

         The consummation of the tender offer is subject to various conditions, including a
         minimum tender of at least a majority of outstanding Immunomedics shares, the
         expiration or termination of the waiting period under the Hart-Scott-Rodino
         Antitrust Improvements Act and other customary conditions.

         The tender offer is not subject to a financing condition and will be funded through
         approximately $15 billion in cash on hand, as well as approximately $6 billion in
         newly issued debt. Gilead expects to retain an investment grade credit rating
         following this transaction and this agreement does not alter Gilead’s stated capital



                                                  5
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 6 of 13 PageID #: 6




       allocation strategy or its commitment to maintain and grow its dividend over time.

       Lazard and Morgan Stanley & Co. LLC are acting as financial advisors to Gilead.
       Centerview Partners LLC and BofA Securities are acting as financial advisors to
       Immunomedics. Cowen & Company, LLC also provided advice to Immunomedics.
       Davis Polk & Wardwell LLP is serving as legal counsel to Gilead and Wachtell,
       Lipton, Rosen & Katz is serving as legal counsel to Immunomedics.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       33.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       34.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       35.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       36.     The Solicitation Statement fails to disclose: (i) all line items used to calculate EBIT

and unlevered free cash flow; (ii) the risk and probability adjustments made to the projections; (iii)

the unadjusted projections; and (iv) a reconciliation of all non-GAAP to GAAP metrics.

       37.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       38.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisors in connection with the Proposed

Transaction, Centerview Partners LLC (“Centerview”) and BofA Securities, Inc. (“BofA”).

       39.     With respect to Centerview’s Selected Public Company Analysis, the Solicitation

Statement fails to disclose the Company’s fully diluted outstanding shares.




                                                  6
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 7 of 13 PageID #: 7




        40.     With respect to Centerview’s Selected Precedent Transactions Analysis, the

Solicitation Statement fails to disclose the Company’s fully diluted outstanding shares.

        41.     With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

individual inputs and assumptions underlying the discount rates ranging from 9.0% to 11.0%; (iii)

the terminal values of the Company; (iv) Centerview’s basis for assuming that unlevered free cash

flows would decline in perpetuity after December 31, 2034 at a rate of free cash flow decline of

30.0% year-over-year for Trodelvy and IMMU-130, increase 5% year-over-year in perpetuity for

the Company’s SN-38 antibody-drug conjugate platform, and increase 3% year-over-year for other

corporate items; and (v) the Company’s fully diluted outstanding shares.

        42.     With respect to Centerview’s Analyst Price Target Analysis, the Solicitation

Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        43.     With respect to Centerview’s Premiums Paid Analysis, the Solicitation Statement

fails to disclose the individual premiums paid in the transactions observed in the analysis.

        44.     With respect to BofA’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the estimated value of (a) the gross profit expected to be generated by the

Company for Trodelvy in metastatic triple negative breast cancer, (b) the gross profit expected to

be generated by the Company for Trodelvy in metastatic urothelial cancer, (c) the gross profit

expected to be generated by the Company for Trodelvy in estrogen receptor positive metastatic

breast cancer, (d) the gross profit expected to be generated by the Company for Trodelvy in

metastatic non-small cell lung cancer, (e) the gross profit expected to be generated by the Company

for other Trodelvy indications, (f) the corporate expenses allocated to Trodelvy, (g) the royalties

and milestone payment amounts, (h) the gross profit expected to be generated by the Company for




                                                    7
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 8 of 13 PageID #: 8




IMMU-130, (i) the corporate expenses allocated to IMMU-130, (j) the probability of success

adjusted earnings before income taxes allocated to the Company’s ADC platform, (k) the

unallocated corporate expenses and cash flow items, and (l) the Company group’s taxes; (ii) the

terminal values for each of these items; (iii) BofA’s basis for applying perpetuity growth rates

ranging from negative 30.0% to negative 25.0%, 3.0% to 5.0%, and 0.0% to 2.0%; (iv) the

individual inputs and assumptions underlying the discount rates ranging from 8.5% to 11.0%; (v)

the NOLs and Federal R&D Tax Credits used in the analysis; and (vi) the Company’s fully diluted

shares.

          45.   With respect to BofA’s analysis of price targets, the Solicitation Statement fails to

disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

          46.   With respect to BofA’s premiums paid analysis, the Solicitation Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the individual premiums paid in the

transactions observed in the analysis.

          47.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

          48.   The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

          49.   The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                   8
   Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 9 of 13 PageID #: 9




                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       52.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       53.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       54.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       55.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       56.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       57.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be



                                                  9
  Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 10 of 13 PageID #: 10




materially incomplete and misleading.

       58.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       59.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       60.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       63.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       64.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       65.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and



                                                 10
  Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 11 of 13 PageID #: 11




misleading.

       66.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       67.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Gilead)

       68.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       69.     The Individual Defendants and Gilead acted as controlling persons of

Immunomedics within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue

of their positions as directors of Gilead and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       70.     Each of the Individual Defendants and Gilead was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       71.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  11
 Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 12 of 13 PageID #: 12




herein, and exercised the same.         The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       72.     Gilead also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.

       73.     By virtue of the foregoing, the Individual Defendants and Gilead violated Section

20(a) of the 1934 Act.

       74.     As set forth above, the Individual Defendants and Gilead had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       75.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       76.     Plaintiff and the Class have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or




                                                12
  Case 1:20-cv-01312-MN Document 1 Filed 09/29/20 Page 13 of 13 PageID #: 13




necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: September 29, 2020                           RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 210
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   13
